Citation Nr: 1038761	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-07 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

In a May 2008 decision, the Board denied the claim of entitlement 
to service connection for a bilateral foot disorder.  The Veteran 
appealed this decision to the United States Court of Appeals for 
Veterans Claims (Court).  Unaware that the Veteran had died in 
March 2009, based on a July 2009 Joint Motion for Remand (Joint 
Motion), the Court remanded this appeal in July 2009 for 
development in compliance with the Joint Motion.  Following 
receipt of notice of the Veteran's death, in November 2009 the 
Veteran's representative submitted an unopposed motion requesting 
that the Court dismiss the appeal, withdraw its orders, recall 
its mandate, and vacate the part of the May 2008 Board decision 
which denied entitlement to service connection for a bilateral 
foot disorder.  Finally, a December 2009 Court order granted the 
November 2009 motion and dismissed the appeal.


FINDING OF FACT

The Veteran died in March 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2010); Landicho v. Brown, 7 Vet. App. 
42 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or of any derivative claims brought 
by a survivor of the Veteran.  Cf. 38 C.F.R. § 20.1106 (2010).


ORDER

This appeal is dismissed due to the death of the Veteran.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


